Citation Nr: 0531511	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1971.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the RO in San Diego, 
California.  The veteran provided testimony before a Veterans 
Law Judge (Judge) in Washington, D.C. in April 2003.   A 
transcript of his testimony is on file.

The original appeal before the Board was whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In a September 2003 decision, the Board 
found that evidence submitted since the prior final 
determination was new and material, and the veteran's claim 
was reopened.  After reopening the service connection claim, 
the Board remanded the matter to the RO for further 
development.  The appeal is again before the Board for 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran was afforded a Travel Board 
hearing in September 2003 before a Judge.  In an October 2005 
letter, the Board informed the veteran by letter that the 
Judge who conducted his hearing was no longer employed by the 
Board and that the veteran had a right to a hearing before 
another Judge.  In response to the letter, the veteran 
indicated in writing that he desired a hearing before another 
Judge at the RO.  The Board concludes the case must be 
returned to the RO to arrange for a hearing before a Judge at 
the RO.  See 38 U.S.C.A. § 7107 (West Supp. 2005); 38 C.F.R. 
§§ 20.703, 20.704, 20.707 (2005).



In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the appellant for 
a Travel Board hearing in conjunction 
with his service connection claim for 
PTSD. After the hearing is conducted, the 
case should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


